THIS NOTE MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE ALIENATED OR ENCUMBERED WITHOUT THE PRIOR WRITTEN CONSENT OF INVESTOR.

 

 

$___________

State of Utah

May 27, 2015

 

SECURED INVESTOR NOTE #1

 

FOR VALUE RECEIVED, Typenex Co-Investment, LLC, a Utah limited liability company
(“Investor”), hereby promises to pay to Rich Pharmaceuticals, Inc., a Nevada
corporation (“Company”, and together with Investor, the “Parties”), the
principal sum of $____________ together with all accrued and unpaid interest
thereon, fees incurred or other amounts owing hereunder, all as set forth below
in this Secured Investor Note #1 (this “Note”). This Note is issued pursuant to
that certain Securities Purchase Agreement of even date herewith, entered into
by and between Investor and Company (as the same may be amended from time to
time, the “Purchase Agreement”), pursuant to which Company issued to Investor
that certain Secured Convertible Promissory Note in the principal amount of
$362,500.00 (as the same may be amended from time to time, the “Company Note”),
convertible into shares of Company’s Common Stock. All capitalized terms used
but not otherwise defined herein shall have the meanings ascribed thereto in the
Purchase Agreement.

1.                   Principal and Interest. Interest shall accrue on the unpaid
principal balance and any unpaid late fees or other fees under this Note at a
rate of eight percent (8%) per annum until the full amount of the principal and
fees has been paid. Interest shall be computed on the basis of a 365-day year
for the actual number of days elapsed. Notwithstanding any provision to the
contrary herein, in no event shall the applicable interest rate at any time
exceed the maximum interest rate allowed under applicable law, as provided in
Section 12 below. The entire unpaid principal balance and all accrued and unpaid
interest, if any, under this Note, shall be due and payable on the date that is
twelve (12) months from the date hereof (the “Investor Note Maturity Date”);
provided, however, that Investor may elect, in its sole discretion, to extend
the Investor Note Maturity Date for up to thirty (30) days by delivering written
notice of such election to Company at any time prior to the Investor Note
Maturity Date.

2.                   Payment. Unless prepaid, all principal and accrued interest
under this Note is payable in one lump sum on the Investor Note Maturity Date.
All payments of interest and principal shall be (i) in lawful money of the
United States of America, and (ii) in the form of immediately available funds.
All payments shall be applied first to costs of collection, if any, then to
accrued and unpaid interest, and thereafter to principal. Payment of principal
and interest hereunder shall be delivered to Company at the address furnished to
Investor for that purpose.

3.                   Prepayment by Investor. Investor may, with Company’s
consent, pay, without penalty, all or any portion of the outstanding balance
along with any accrued but unpaid interest on this Note at any time prior to the
Investor Note Maturity Date.

4.                   Security. The payment of this Note (and all the other
Secured Investor Notes (as defined in the Purchase Agreement)) shall be secured
by that certain Membership Interest Pledge Agreement of even date herewith (as
the same may be amended from time to time, the “Pledge Agreement”) executed by
Investor, as Pledgor, in favor of Company, as Secured Party, whereby Investor
has pledged as collateral its 40% membership interest in Typenex Medical, LLC,
an Illinois limited liability company, as more specifically set forth in the
Pledge Agreement. All the terms and conditions of the Pledge Agreement are
hereby incorporated into and made a part of this Note.

5.                   Termination of Security Interest. As set forth in the
Pledge Agreement, Company covenants and agrees that upon the earlier of (i) the
date on which all of the Secured Investor Notes are repaid in full and (ii) at
Investor’s election, the date that is six (6) months and three (3) days
following the execution of the Pledge Agreement, or such later date as specified
by Investor in its sole discretion (the “Termination Date”), the Pledge
Agreement and all security interests granted thereunder with respect to the
Collateral (as defined in the Pledge Agreement) shall terminate, and Investor,
as Company’s attorney-in-fact, shall be authorized to terminate all UCC
Financing Statements (Form UCC1) (each, a “Financing Statement”) filed under the
Pledge Agreement by way of filing a UCC Financing Statement Amendment (Form
UCC3) with respect to each such Financing Statement, and to take all other
actions (including making all filings) necessary to reflect that the Pledge
Agreement and the security interests granted thereunder have terminated. For
avoidance of doubt, after the Termination Date, there shall be no collateral
securing this Note.

1

 

6.                   Right of Offset. Notwithstanding anything to the contrary
herein or in any of the other Transaction Documents, in the event (i) of the
occurrence of any Event of Default (as defined in the Company Note) under the
Company Note or any other note issued by Company in connection with the Purchase
Agreement, (ii) the Company Note is accelerated for any reason, or (iii) of a
breach of any material term, condition, representation, warranty, covenant or
obligation of Company under any Transaction Document, Investor shall be entitled
to deduct and offset any amount owing by Company under the Company Note from any
amount owed by Investor under this Note (the “Investor Offset Right”), provided
that if any of the foregoing events occur and Investor has not yet exercised the
Investor Offset Right, the Investor Offset Right shall be automatically
exercised on the date that is thirty (30) days prior to the Investor Note
Maturity Date (an “Automatic Offset”). Other than with respect to an Automatic
Offset, Investor may only elect to exercise the Investor Offset Right by
delivering to Company an offset notice in a form substantially similar to
Exhibit B to the Company Note or another form of Investor’s choosing. In the
event that Investor’s exercise of the Investor Offset Right under this Section 6
results in the full satisfaction of Investor’s obligations under this Note, then
Company shall return this Note to Investor for cancellation or, in the event
this Note has been lost, stolen or destroyed, Company shall provide Investor
with a lost note affidavit in a form reasonably acceptable to Investor.

7.                   Default. If any of the events specified below shall occur
(each, an “Investor Note Default”) Company may declare the unpaid principal
balance under this Note, together with all accrued and unpaid interest thereon,
fees incurred or other amounts owing hereunder immediately due and payable, by
notice in writing to Investor. If any default, other than a Payment Default (as
defined below), is curable, then the default may be cured (and no Investor Note
Default will have occurred) if Investor, after receiving written notice from
Company demanding cure of such default, either (i) cures the default within
fifteen (15) days of the receipt of such notice, or (ii) if the cure requires
more than fifteen (15) days, immediately initiates steps that Company deems in
Company’s reasonable discretion to be sufficient to cure the default and
thereafter diligently continues and completes all reasonable and necessary steps
sufficient to produce compliance as soon as reasonably practical. Each of the
following events shall constitute an Investor Note Default:

7.1.              Failure to Pay. Investor’s failure to make any payment when
due and payable under this Note (a “Payment Default”);

7.2.              Breaches of Covenants. Investor’s failure to observe or
perform any other covenant, obligation, condition or agreement contained in this
Note;

7.3.              Representations and Warranties. If any representation,
warranty, certificate, or other statement (financial or otherwise) made or
furnished by or on behalf of Investor to Company in writing in connection with
this Note or any of the other Transaction Documents, or as an inducement to
Company to enter into the Purchase Agreement, shall be false or misleading in
any material respect when made or furnished; and

7.4.              Involuntary Bankruptcy. If any involuntary petition is filed
under any bankruptcy or similar law or rule against Investor, and such petition
is not dismissed within sixty (60) days, or a receiver, trustee, liquidator,
assignee, custodian, sequestrator or other similar official is appointed to take
possession of any of the assets or properties of Investor.

8.                   Binding Effect; Assignment. This Note shall be binding on
the Parties and their respective heirs, successors, and assigns; provided,
however, that neither Party shall assign any of its rights hereunder without the
prior written consent of the other Party, except that Investor may assign this
Note to any of its Affiliates without the prior written consent of Company and,
furthermore, Company agrees that it shall not unreasonably withhold, condition
or delay its consent to any other assignment of this Note by Investor.

9.                   Governing Law. This Note shall be governed by and
interpreted in accordance with the laws of the State of Utah for contracts to be
wholly performed in such state and without giving effect to the principles
thereof regarding the conflict of laws.

10.                Purchase Agreement; Arbitration of Disputes. By acceptance of
this Note, each Party agrees to be bound by the applicable terms, conditions and
general provisions of the Purchase Agreement and the other Transaction
Documents, including without limitation the Arbitration Provisions (as defined
in the Purchase Agreement) attached as an exhibit to the Purchase Agreement.

2

 

11.                Customer Identification–USA Patriot Act Notice. Company
hereby notifies Investor that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56, signed into law October 26, 2001) (the “Act”),
and Company’s policies and practices, Company is required to obtain, verify and
record certain information and documentation that identifies Investor, which
information includes the name and address of Investor and such other information
that will allow Company to identify Investor in accordance with the Act.

12.                Lawful Interest. It being the intention of Company and
Investor to comply with all applicable laws with regard to the interest charged
hereunder, it is agreed that, notwithstanding any provision to the contrary in
this Note or any of the other Transaction Documents, no such provision,
including without limitation any provision of this Note providing for the
payment of interest or other charges, shall require the payment or permit the
collection of any amount in excess of the maximum amount of interest permitted
by law to be charged for the use or detention, or the forbearance in the
collection, of all or any portion of the indebtedness evidenced by this Note or
by any extension or renewal hereof (“Excess Interest”). If any Excess Interest
is provided for, or is adjudicated to be provided for, in this Note, then in
such event:

12.1.           the provisions of this Section 12 shall govern and control;

12.2.           Investor shall not be obligated to pay any Excess Interest;

12.3.           any Excess Interest that Company may have received hereunder
shall, at the option of Company, be (i) applied as a credit against the
principal balance due under this Note or the accrued and unpaid interest thereon
not to exceed the maximum amount permitted by law, or both, (ii) refunded to
Investor, or (iii) any combination of the foregoing;

12.4.           the applicable interest rate or rates shall be automatically
subject to reduction to the maximum lawful rate allowed to be contracted for in
writing under the applicable governing usury laws, and this Note and the
Transaction Documents shall be deemed to have been, and shall be, reformed and
modified to reflect such reduction in such interest rate or rates; and

12.5.           Investor shall not have any action or remedy against Company for
any damages whatsoever or any defense to enforcement of this Note or arising out
of the payment or collection of any Excess Interest.

13.                Pronouns. Regardless of their form, all words used in this
Note shall be deemed singular or plural and shall have the gender as required by
the text.

14.                Headings. The various headings used in this Note as headings
for sections or otherwise are for convenience and reference only and shall not
be used in interpreting the text of the section in which they appear and shall
not limit or otherwise affect the meanings thereof.

15.                Time of Essence. Time is of the essence with this Note.

16.                Severability. If any part of this Note is construed to be in
violation of any law, such part shall be modified to achieve the objective of
the Parties to the fullest extent permitted by law and the balance of this Note
shall remain in full force and effect.

17.                Attorneys’ Fees. If any arbitration or action at law or in
equity is necessary to enforce this Note or to collect payment under this Note,
Company shall be entitled to recover reasonable attorneys’ fees directly related
to such enforcement or collection actions.

18.                Amendments and Waivers; Remedies. No failure or delay on the
part of either Party hereto in exercising any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or remedy preclude any other or further exercise thereof
or the exercise of any other right, power or remedy. The remedies provided for
herein are cumulative and are not exclusive of any remedies that may be
available to either Party hereto at law, in equity or otherwise. Any amendment,
supplement or modification of or to any provision of this Note, any waiver of
any provision of this Note, and any consent to any departure by either Party
from the terms of any provision of this Note, shall be effective (i) only if it
is made or

3

 

given in writing and signed by Investor and Company and (ii) only in the
specific instance and for the specific purpose for which made or given.

19.                Notices. Unless otherwise provided for herein, all notices,
requests, demands, claims and other communications hereunder shall be given in
accordance with the subsection of the Purchase Agreement titled “Notices.”
Either Party may change the address to which notices, requests, demands, claims
and other communications hereunder are to be delivered by providing notice
thereof in the manner set forth in the Purchase Agreement.

20.                Final Note. This Note, together with the other Transaction
Documents, contains the complete understanding and agreement of Investor and
Company and supersedes all prior representations, warranties, agreements,
arrangements, understandings, and negotiations of Investor and Company with
respect to the subject matter of the Transaction Documents. THIS NOTE, TOGETHER
WITH THE OTHER TRANSACTION DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY ALLEGED PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of page intentionally left blank; signature page follows]

4

 

IN WITNESS WHEREOF, the Parties have executed this Note as of the date set forth
above.

 

INVESTOR: Typenex Co-Investment, LLC

 

Typenex Co-Investment, LLC

 

By: Red Cliffs Investments, Inc., its Manager

 

 

By: /s/ John M. Fife

John M. Fife, President

 

 

 

ACKNOWLEDGED, ACCEPTED AND AGREED:

COMPANY:

Rich Pharmaceuticals, Inc.

 

By: /s/ Ben Chang

Name: Ben Chang

Title: CEO

5

 



 